DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-10, 12 and 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 110062077 A (hereafter Liao).
Regarding claim 1, Liao, as shown in figures 5b, 5d, 5e, 5g, 5f, 5j, discloses a foldable support, comprising: 
a metal layer (2: metal support sheet) having a non-bending region and at least one bending region (see figs. 1-4), wherein the metal layer comprises a plurality of recessed portions (3) at the at least one bending region; and 
wherein at least one of sidewalls of the plurality of recessed portions is not perpendicular to a plane where the metal layer is located,
the metal layer comprises a first surface (a1) and a second surface (a2), the first surface is configured to be disposed near the flexible display panel inherently to provide a flat support function for the flexible display panel, the second surface being disposed away from the flexible display panel, an included angle between the sidewalls of the recessed portions and the first surface being a rounded corner (see fig.5d).
	Regarding claim 2, Liao discloses the foldable support of claim 1, wherein the recessed portions are configured to extend through the metal layer (figs. 5b, 5d, 5e).
Regarding claim 3, Liao discloses the foldable support of claim 1, wherein a depth of the recessed portions is smaller than the thickness of the metal layer (figs. 5g,5i,5j).
	Regarding claim 4, Liao discloses the foldable support of claim 1, wherein an included angle α between the sidewalls of the recessed portions and the plane where the metal layer is located satisfies: 20 degrees≤α<90 degrees (figs. 5d,5i); or, 90 degrees<α≤160 degrees (figs. 5b, 5e,5g).
	Regarding claim 5, Liao discloses the foldable support of claim 1, wherein the sidewalls of the recessed portions comprise at least one convex structure (figs. 5d, 5e, 5i, 5j).
	Regarding claim 6, Liao discloses the foldable support of claim 1, wherein the sidewalls of the recessed portions comprise at least one recessed structure (figs. 5d, 5e, 5i, 5j).
	Regarding claim 8, Liao discloses the foldable support of claim 1, wherein a cross-sectional shape of the recessed portions comprises at least one of a circle, an oval, and a polygon (see “hole-shaped”).
	Regarding claim 9, Liao discloses the foldable support of claim 1, wherein a material constituting the metal layer comprises at least one of: special steel (see “stainless steel”).
	Regarding claim 10, Liao discloses the foldable support of claim 1, wherein a thickness of the metal layer is 0.05-0.5 mm (within 0.015-0.5 mm).
	Regarding claim 12, Liao discloses the foldable support of claim 1, wherein the plurality of recessed portions are arranged in a plurality of rows, two adjacent rows of the plurality of recessed portions are staggered, and two rows of the plurality of recessed portions arranged in alternate rows are aligned (see figs 7b-7c).
	Regarding claim 14, the limitations of the claimed method steps would have been necessitated by the product structure discussed in claim 1 above.
Regarding claim 15, Liao discloses a display device, comprising: 
a flexible display panel (see figs. 3-4) and a foldable support (2), the foldable support comprising: a metal layer (2) having a non-bending region and at least one bending region, wherein the metal layer comprises a plurality of recessed portions (3) at the at least one bending region, and at least one of sidewalls of the plurality of recessed portions is not perpendicular to a plane where the metal layer is located; the foldable support is located on a side facing away from the display surface of the flexible display panel; and the metal layer comprises a first surface (a1) and a second surface (a2), the first surface being disposed near the flexible display panel, and the second surface being disposed away from the flexible display panel, and an included angle between the sidewalls of the recessed portions and the first surface being a rounded corner (see fig.5d).
Regarding claim 16, Liao discloses the display device of claim 15, wherein the display device further comprises a flat layer (21, see fig. 10) can be disposed between the foldable support and the flexible display panel.
	Regarding claim 17, Liao discloses the display device of claim 15, wherein the recessed portions are configured to extend through the metal layer, and a side with a smaller cross-sectional area of the recessed portions is disposed near the flexible display panel (see figs 5b, 5g).
	Regarding claim 18, Liao discloses the display device of claim 15, wherein a depth of the recessed portions is smaller than a thickness of the metal layer, and one side of the metal layer where the recessed portions are located is disposed away from the flexible display panel (figs. 5g, 5i, 5j).
	Regarding claim 20, Liao discloses the display device of claim 15, the flexible display panel having a non-bending region and at least one bending region, wherein an orthographic projection of the at least one bending region of the flexible display panel on the metal layer is within the range of an orthographic projection of the bending region of the metal layer on the metal layer (see fig.3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liao.
Regarding claim 7, Liao discloses the foldable support of claim 1, except wherein a minimum value of a cross-sectional width of one recessed portion is 0.1 to 1 mm.
However, Liao discloses the width of the opening (3) can be designed according to the bending radian of the bending area.
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have a minimum value of a cross-sectional width of one recessed portion is 0.1 to 1 mm in order to meet the minimum of the bending radian of the bending area, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 13, Liao discloses the foldable support of claim 7, wherein a cross-sectional shape of the recessed portions comprises at least one of a circle, an oval, and a polygon (see “hole-shaped”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liao as applied to claim 1 above, and further in view of CN 209418505 U (hereafter Lin).
Regarding claim 11, Liao discloses the foldable support of claim 1, except wherein the foldable support further comprises a buffer structure, at least a portion of the buffer structure being located in the recessed portions.
	Lin discloses a flexible display device comprising a foldable support (10) comprises a buffer structure (20), at least a portion of the buffer structure being located in recessed portions (14).
	It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have the foldable support further comprises a buffer structure, at least a portion of the buffer structure being located in the recessed portions in order to form a tress buffer region as suggested by Lin.
Response to Arguments
Applicant's arguments filed 8/19/22 have been fully considered but they are not persuasive.
Remarks, Page 8: Applicant argues that the prior art reference Liao does not disclose the included angle recited in the claims.
The argument is not persuasive, because figure 5d of Liao clearly shows an included angle between the sidewall of the recessed portion and the first surface being a rounded corner.  As shown in the figure 16 of the instant application, the rounded corner Beta comprises a one flat side and one curved/rounded side. Figure 5d of Liao has the same flat side and curved/rounded side.

Fig.16 of the instant Application:

    PNG
    media_image1.png
    331
    555
    media_image1.png
    Greyscale

Fig. 5d of Liao:

    PNG
    media_image2.png
    356
    401
    media_image2.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOA C NGUYEN/Primary Examiner, Art Unit 2847